Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on 03/18/2020
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al., US PG PUB# 2020/0387825 A1 (hereinafter Khan) in view of Hakim, US PG PUB# 2015/0302303 A1 (hereinafter Hakim).
As for independent claim 1:Khan shows a method, comprising: 
hosting, on computer hardware communicatively coupled with a data communications network, a virtual subject matter expert (SME), wherein the virtual SME comprises a set of actions that are configured by a technology vendor and that, as configured, are capable of supporting a technology that is supplied to a client by the technology vendor (0025 and 0031, Khan shows virtual assistance system connected to a communications network and a user device. Khan also shows system configurations and parameters); 
While Khan shows a method of integrating a virtual subject matter expert system, Khan does not specifically show providing access to the virtual SME on a provisioning platform communicatively coupled to the data communications network; provisioning the virtual SME to the client in response to a request from the client conveyed via the data communications network, wherein the virtual SME is provisioned to the client by operatively coupling the virtual SME with an enterprise information technology (IT) domain that includes the technology supplied to the client by the technology vendor. In the same field of endeavor. In the same field of endeavor Hakim teaches providing access to the virtual SME on a provisioning platform communicatively coupled to the data communications network; provisioning the virtual SME to the client in response to a request from the client conveyed via the data communications network, wherein the virtual SME is provisioned to the client by operatively coupling the virtual SME with an enterprise information technology (IT) domain that includes the technology supplied to the client by the technology vendor in 0045-0048, 0050, 0064-0065. In the cited sections, Hakim teaches onboarding AI platform clients between a vendor and suppliers. The platform includes intelligent layers that connects clients to its customers and layer serves as virtual agent that analyzes data using machine learning. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Khan to incorporate the teaching of integrating intelligent layers AI, thus allow platform onboarding clients to its customers (0046-0047).As for dependent claim 2:Khan – Hakim teaches the method of claim 1, wherein the virtual SME comprises a learning module for learning characteristics of the enterprise IT domain and performance characteristics of actions performed by the virtual SME in supporting the technology over a predetermined time interval, and generating based on the learning at least one of a recommendation for operating the technology or a guideline for operating the technology (see learning module taught by Khan in 0027-0028 and platform recommendation as taught by Hakim in 0135-0137).As for dependent claim 3:Khan – Hakim teaches the method of claim 2, further comprising granting the virtual SME privileges to modify the technology, and wherein the virtual SME modifies the technology according to the recommendation or guideline in response to determining a current configuration of the technology does not match a criteria provided by the recommendation (Hakim 0135-0137 and 0056-0057).As for dependent claim 4:Khan – Hakim teaches the method of claim 1, wherein the client comprises multiple clients and the virtual SME is provisioned to each of the multiple clients, and further comprising performing data analytics on data collected from the virtual SME regarding actions performed by the virtual SME for each of the multiple clients and generating based on the data analytics at least one of a recommendation or a guideline (see analyze data and analytics in 0046-0047 and 0050 as taught by Hakim).As for dependent claim 5:Khan – Hakim teaches the method of claim 1, further comprising determining a complexity of a task performed by the virtual SME and, based on the determining, operatively coupling with at least one other virtual SME or recommending provisioning a different virtual SME for supporting the technology (see 0050 where Hakim teaches consumer management platform and onboarding client in 0064-0065).As for dependent claim 6:Khan – Hakim teaches the method of claim 1, further comprising modifying the virtual SME in response to at least one of a client request or client feedback (see feedback and AI in 0074 in Hakim).As for dependent claim 7:Khan – Hakim teaches the method of claim 1, wherein the virtual SME is configured to operatively couple with at least one of a service management tool, a system management tool, a container orchestration system, an authorization platform, or an authentication system (see management tool in 0062 and 0092 as taught by Hakim).As for independent claim 8:Claim 8 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 9-13:Claims 9-13 contain substantial subject matter as claimed in claims 2-6 and are respectfully rejected along the same rationale.
As for independent claim 14:Claim 14 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
As for dependent claims 15-20:Claims 15-20 contain substantial subject matter as claimed in claims 2-7 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175